Exhibit 10.5 SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (this “ Agreement ”) is hereby made and entered into by and among Eagle Shipping International (USA) LLC, a Marshall Islands limited liability company (“ Eagle International ”), its parent, Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and Adir Katzav (“ Executive ,” and together with the Company and Eagle International, the “ Parties ”). WHEREAS , Executive currently serves as Chief Financial Officer and Secretary of the Company; and Vice President, Secretary, and Chief Financial Officer of Eagle Shipping LLC; WHEREAS , Executive wishes to resign his employment and all positions that he holds or has ever held with Eagle International, the Company, Eagle Shipping LLC, Eagle Bulk Europe GmbH, Eagle Bulk Pte. Ltd, and all of their respective direct and indirect subsidiaries and affiliates (the“ Separation ”) effective as of the Separation Date (as defined below); and WHEREAS , the Parties desire to enter into this Agreement in order to set forth the definitive rights and obligations of the Parties in connection with the Separation. NOW , THEREFORE , in consideration of the mutual covenants, commitments, and agreements contained herein, and for other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Parties intending to be legally bound hereby agree as follows: 1. Resignation ; Notice Period . (a)Effective as of September 30, 2016 (the “ Separation Date ”), Executive hereby resigns from all positions (as an employee, officer, or otherwise) he holds or has ever held with Eagle International, the Company, Eagle Shipping LLC, Eagle Bulk Europe GmbH, Eagle Bulk Pte. Ltd, or any of their respective direct or indirect subsidiaries or affiliates (collectively, the “ Eagle Companies ”). (b)The period commencing on the date Executive receives this Agreement and terminating on Separation Date shall be the “ Notice Period .” The Company reserves the right, in its sole discretion, to waive the Notice Period by advancing the Separation Date to an earlier date selected by the Company. During any portion of the Notice Period not waived by the Company, Executive shall remain an employee of the Company, and will perform such duties and responsibilities as the Chief Executive Officer so directs. During the Notice Period, unless otherwise directed by the Chief Executive Officer, Executive shall not (i) discuss the separation of his employment with any employees or business relations of the Eagle Companies, including any banks, vendors, transfer agents, investors, or other business relations, (ii) report to the office, or (iii) engage in any business on behalf of the Eagle Companies. Notwithstanding the foregoing, to the extent so directed by the Chief Executive Officer, during the Notice Period Executive agrees to (A) continue to perform his duties as Chief Financial Officer, (B) transition his knowledge, responsibilities, and duties to other employees of the Eagle Companies, and (C) perform other or different duties as the Company deems appropriate. (c)As promptly as possible following the date Executive receives this Agreement and no later than the Separation Date, Executive shall provide Eagle International with a list of the contact information for all banks, vendors, transfer agents, and other business relations utilized by Executive on behalf of the Eagle Companies. Such list shall include all relevant details for such banks, vendors, transfer agents, and other business relations, including any applicable points of contract, phone numbers, account numbers, email addresses, websites, login information, and passwords used by Executive on behalf of the Eagle Companies. 2. Payments And Separation Benefits . (a) Final Pay . On the next regular payroll date following the Separation Date, Executive will receive a lump sum payment of all unpaid salary accrued through the Separation Date, and all accrued unused vacation pay, in each case minus applicable withholdings and deductions (the “ Final Pay ”). (b) Expense Reimbursement . Upon Executive’s submission of adequate documentary evidence reasonably satisfactory to Eagle International, Executive shall receive reimbursement for all reasonable and necessary out-of pocket expenses properly incurred in the performance of his duties on behalf of Eagle International, subject to, and consistent with, Eagle International’s policies for expense payment and reimbursement. The Company will pay the cost of the Executive’s legal fees incurred in connection with the negotiation and execution of this Agreement, up to a cap of five thousand dollars ($5,000), after the Post-Employment Release Effective Date (as defined in Exhibit A) upon Executive’s submission of reasonable supporting documentation to the Company. (c) Separation Benefits . (i)Subject to the Post-Employment Release attached as Exhibit A (the“ Post-Employment Release ”) being signed no sooner than October 1, 2016, and becoming effective and binding on the Post-Employment Release Effective Date, andin exchange for the promises, covenants, releases,and waivers set forth in this Agreement, Executive will be entitled to receive the following separation benefits. (A)The Company shall provide Executive with severance pay in the total amount of four hundred thousand dollars ($400,000), minus applicable withholdings and deductions. Such severance pay amount shall be payable over a period of twelve (12) months in equal bi-monthly installments corresponding to the Company’s regularly scheduled payroll dates, beginning no later than the Company’s second regularly scheduled payroll date following the date that is thirty (30) days following the date of this Agreement, subject to the earlier occurrence of the Post-Employment Release Effective Date. (B)To the extent Executive timely elects COBRA continuation coverage, the Company shall pay for the cost of Executive’s applicable premium for such coverage for the twelve (12) months period following the Post-Employment Release Effective Date. (C)To the extent permitted under its policy, the Company shall continue Executive’s ArmadaCare coverage and shall pay for the cost of Executive’s applicable premium for such coverage for twelve (12) months period following the Post-Employment Release Effective Date. (D)In consideration for the cancellation of any and all equity rights or awards that Executive holds, other than Executive’s direct free and clear holding of the Company common stock or warrants not subject to vesting requirements, as of the Separation Date, including, without limitation, any unvested restricted shares, any unexercised stock options, and any unexercised warrants, including, without limitation, under the Company’s 2014 Equity Incentive Plan and the Company’s prepackaged reorganization plan, the Company shall provide Executive with a payment equal to thirty three thousand dollars ($33,000) (which represents the value, at a price of $8 per share, of Executive’s 4,125 unvested restricted stock award shares that would otherwise have vested in equal installments on October 15, 2016, October 15, 2017, and October 15, 2018), minus applicable withholdings and deductions. Such additional payment shall be payable in a cash lump sum no later than the Company’s second regularly scheduled payroll date following the date that is thirty (30) days following the date of this Agreement, subject to the earlier occurrence of the Post-Employment Release Effective Date. As necessary, the Company will assist Executive in filing or amending any Form 4 that may be required as a result of the foregoing. (E)Thepayments provided to Executive pursuant to Section 2(c)(i) (A) , Section 2(c)(i) (B) , Section 2(c)(i) (C) , and Section 2(c)(i) (D) do not represent any admission or concession by the Eagle Companies that suchpayments are owed to Executive under any agreement or otherwise. Executive acknowledges and agrees that if the Post-Employment Release becomes effective and binding on the Post-Employment Release Effective Date in accordance with its terms, then (X) the Company’s obligations under Section 2(c)(i) (A) , Section 2(c)(i) (B) , Section 2(c)(i) (C) , and Section 2(c)(i) (D) will be in full force and effect, (Y) Eagle International’s obligation under Section 2(c)(ii) shall be null and void and of no force or effect, and (Z) the remainder of the Agreement (other than Section 2(c)(ii) ) shall remain fully binding, enforceable, and irrevocable. (ii)In the event that the Parties execute this Agreement, but the Post-Employment Release does not become effective and binding on the Post-Employment Release Effective Date in accordance with its terms (either because (A) Executive fails to timely execute the Post-Employment Release within the Post-Employment Release Review Period (as defined in the Post-Employment Release) or (B) Executive timely executes the Post-Employment Release but then timely revokes the Post-Employment Release in accordance with its terms), then Executive acknowledges and agrees that (X) the Company’s obligations under Section 2(c)(i) (A) , Section 2(c)(i) (B) , Section 2(c)(i) (C) , and Section 2(c)(i) (D) shall be null and void, (Y) Eagle International instead shall pay Executive a lump sum amount equal to $25,000 (minus applicable withholdings and deductions) within ten (10) business days after the expiration of the Post-Employment Release Review Period; and (Z) the remainder of this Agreement (other than Section 2(c)(i) (A) , Section 2(c)(i) (B) , Section 2(c)(i) (C) , and Section 2(c)(i) (D) ) shall remain in full force and effect. 3. General Release . (a)Executive hereby voluntarily, knowingly, and willingly releases and forever discharges each and all of the Eagle Companies; each and all of the Eagle Companies’ respective predecessors, successors, assigns, affiliates, and direct and indirect equityholders (collectively, with the Eagle Companies, the “ Eagle Entities ”); each and all of the Eagle Entities’ respective past, present, and future affiliates, direct and indirect equityholders, officers, directors, managers, partners, principals, members, employees, attorneys, agents, insurers, divisions, and representatives (collectively, with the Eagle Entities, the “ Eagle Parties ”); and each and all of the Eagle Parties’ respective past, current, and future heirs, executors, administrators, and all other persons and entities claiming by, through, or under any of the foregoing (collectively, with the Eagle Parties, the “ Eagle Releasee s ”), from and against any and all charges, complaints, claims, promises, agreements, controversies, liabilities, or causes of action whatsoever (collectively, “ Claims ”) that Executive or any of his past, present, or future successors, assigns, affiliates, attorneys, agents, insurers, representatives, heirs, executors, administrators, or any other persons or entities claiming by, through, or under any of the foregoing (collectively, with Executive, the “ Executive Releasors ”) ever had, now have, or hereafter can, shall, or may have against any of the Eagle Releasees by reason of any matter, cause, or thing whatsoever arising on or prior to the Effective Date (as defined below) (and through the Post-Employment Release Effective Date if and only if the Post-Employment Release becomes effective and binding on the Post-Employment Release Effective Date in accordance with its terms), whether such Claims are known to the Executive Releasors or unknown to them, whether they are vested or contingent, whether they are suspected or unsuspected, and whether they are apparent, concealed, or hidden, arising from the beginning of the world through the Effective Date (and through the Post-Employment Release Effective Date if and only if the Post-Employment Release becomes effective and binding on the Post-Employment Release Effective Date in accordance with its terms) based on any matter or thing, including, without limitation, Executive’s employment with, or termination from, Eagle International; his other service to, or any type and/or kind of other relationship whatsoever with, any of the Eagle Entities, or the termination of such service or relationship; including, without limitation, any Claims arising under federal, state, foreign, or local laws or ordinances pertaining to employment, including but not limited to (i) any and all Claims arising under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1991; the Americans With Disabilities Act of 1990; the Family and Medical Leave Act; the Fair Labor Standards Act; the Employee Retirement Income Security Act of 1974; the Vietnam Era Veterans Readjustment Act of 1974; the Immigration Reform and Control Act of 1986; the Labor Management Relations Act; the National Labor Relations Act; the Occupational Safety and Health Act; the Equal Pay Act; the Rehabilitation Act of 1973; the Uniformed Services Employment and Reemployment Rights Act; the Worker Adjustment and Retraining Notification Act; the New York State WARN Act; the Sarbanes-Oxley Act of 2002; the Dodd-Frank Act; the Internal Revenue Code of 1986; Article 15 of the Executive Law of the State of New York (Human Rights Law); the New York City Human Rights Law; the New York Labor Law; the New York Earned Sick Time Act; the New York Wage Theft Protection Act; the Connecticut Family and Medical Leave Act; the Connecticut Fair Employment Practices Act; Connecticut's whistleblower law; Connecticut's free speech law; Connecticut's minimum wage and wage payment laws; the anti-retaliation provision of Connecticut's workers' compensation statute; and all applicable amendments to each of the foregoing acts and laws; (ii) any and all Claims under any other federal, state, foreign, or local labor laws, wage and hour laws, or employee relations and/or fair employment practices laws (except the Age Discrimination in Employment Act of 1967 (“
